                                           UNITED STATES DISTRICT COURT
                                                   District of Oregon

                             NOTICE OF JUDICIAL REASSIGNMENT



 Date of Reassignment:                                                                July 20, 2020
 Case Number:                                                               3:20−cv−01161−MO
 Case Title:                                               Rosenblum v. John Does 1−10 et al


     (A)   Case Reassignment: In accordance with the Court's Case Management Plan, the
above−captioned case has been reassigned from the Honorable Marco A. Hernandez to the Honorable
Michael W. Mosman, United States District Judge. Information on this case may be obtained from the
following:

               Courtroom Deputy:        Dawn Stephens 503−326−8024
                                        Kara Scheele 503−326−8031
                                        Email: chambers_mosman@ord.uscourts.gov
                Docket Information:     Telephone: 503−326−8050
     (B)    Place of Filing: Unless electronically filed, an original and copy of all documents will be
filed with the Clerk's Office, Mark O. Hatfield U.S. Courthouse, 1000 S.W. Third Ave., Portland,
OR, 97204.

    (C)     Change to the Case Number: Effective immediately, Judge Mosman's initials (MO) will
replace the previous judge's initials in this case.


                                                                  MARY L. MORAN
                                                                  Clerk of Court

cc:    Judge Mosman
       Counsel of Record
